Citation Nr: 1737753	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-28 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether there was clear ad unmistakable error (CUE) in a VA rating decision dated on June 18, 1996 that assigned a 10 percent initial rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for degenerative disc disease, lumbar spine with spinal stenosis, rated 20 percent disabling from November 15, 2010 to November 22, 2011, and from January 1, 2012.

3.  Entitlement to an initial increased rating for osteoarthritis, left shoulder, rated 20 percent disabling.

4.  Entitlement to an initial increased rating for osteoarthritis, right shoulder, rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	James J. Perciavalle, Agent

ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to July 1968.  He received the Purple Heart and Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2014 rating decision, the RO determined that a June 18, 1996 rating decision that assigned a 10 percent initial rating for PTSD did not contain CUE.  The Board remanded this matter in September 2015.

In a July 2012 rating decision, the RO granted a 20 percent rating for degenerative disc disease, lumbar spine with spinal stenosis, and granted service connection for osteoarthritis of the right and left shoulders, assigning separate 10 percent ratings, effective November 15, 2010.  A notice of disagreement was filed in September 2012.  In a July 2016 rating decision, the RO assigned a temporary total 100 percent rating per 38 C.F.R. § 4.30 (2016) to the lumbar spine disability, effective November 23, 2011 to December 31, 2011, and assigned a 20 percent rating, effective January 1, 2012; and, assigned separate 20 percent ratings to the right and left shoulders, effective November 15, 2010.  A statement of the case was issued in July 2016, and a substantive appeal was received in July 2016.
 
The issues of entitlement to increased ratings for lumbar spine disability and bilateral shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The June 1996 rating decision which assigned a 10 percent rating to PTSD was consistent with the law and supported by evidence then of record; therefore, the RO's failure to assign a higher rating does not constitute clear and unmistakable error.


CONCLUSION OF LAW

The RO's June 1996 decision which assigned a 10 percent rating to PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this case as a matter of law.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to 
RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 
6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104 (a), 3.400(k). 

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Specifically, the Veteran has alleged that clear and unmistakable error was made in the June 1996 rating decision as a higher rating should have been assigned.  Initially, the Veteran asserted that a 100 percent rating should have been assigned to his PTSD as his condition was described by a VA examiner as "very severe."  02/05/2014 Third Party Correspondence.  Thereafter, in July 2015, the Veteran asserted that the RO "clearly under evaluated the Veteran because he was already receiving total disability rating based on individual unemployability (TDIU) for his combat wounds."  It is asserted that the Veteran was underevaluated due to the fact that he was not gainfully employed at that time, and that his PTSD caused severe impairment in his ability to obtain or retain employment.  07/27/2015 Third Party Correspondence.

In June 1996, the relevant laws and regulations in effect for rating mental disabilities differed from those currently in effect.  Mental disorders were rated pursuant to 38 C.F.R. § 4.132, Schedule of ratings - mental disorders.  Prior to November 7, 1996, VA's Schedule for Rating Disabilities provided a general rating formula for psychoneurotic disorders, including PTSD, based on the degree of incapacity or impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411. 

The Schedule for Rating Disabilities provided that the severity of a mental disorder was based on actual symptomatology as it affected social and industrial adaptability.  Two of the most important determinants of disability were time lost from gainful work and decrease in work efficiency.  38 C.F.R. § 4.130 (1996).

VA must not under-evaluate the emotionally sick Veteran with a good work record, nor must it over-evaluate his or her condition on the basis of a poor work record not supported by the psychiatric disability picture.  It is for this reason that great emphasis is placed upon the full report of the examiner, descriptive of actual symptomatology.  The record of the history and complaints is only preliminary to the examination.  The objective findings and the examiner's analysis of the symptomatology are the essentials.  The examiner's classification of the disease as "mild," "moderate," or "severe" is not determinative of the degree of disability, but the report and the analysis of the symptomatology and the full consideration of the whole history by the rating agency will be.  Id. 

A 10 percent rating was assigned where the symptoms were less than the criteria for the 30 percent rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  38 C.F.R. § 4.132, Code 9411. 

A 30 percent rating was assigned where there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment. 

A 50 percent rating required considerable impairment in the ability to establish or maintain effective or favorable relationships with people and psychoneurotic symptoms that caused a reduction in the reliability, flexibility and efficiency levels resulting in considerable industrial impairment. 

A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent rating was warranted when the attitudes of all contacts, except the most intimate, are so adversely affected as to result in virtual isolation in the community; or when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality and disturbed thought or behavioral process associated with almost daily activities such a fantasy, confusion, panic, and explosions of aggressive energy result in a profound retreat from mature behavior; or the veteran is demonstrably unable to obtain or retain employment.

Social impairment would not be used as the sole basis for any specific percentage evaluation, but was of value in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132, Note (1). 

In a precedent opinion the General Counsel for VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993); see also Hood v. Brown, 4 Vet. App. 301 (1993).  While this opinion did not specifically define the word "considerable," it noted that Webster's Dictionary defines the word as "rather large in extent or degree" and considered this definition in construing the definition of "definite."  VAOPGCPREC 9-93 (Nov. 9, 1993); see also Hood v. Brown, 4 Vet. App. 301 (1993).  

In June 1995, the Veteran filed a claim of service connection for PTSD.  06/28/1995 Third Party Correspondence.  It is noted that at the time of receipt of this claim, service connection had been established for chronic low back pain (10%), injury to right thigh (0%), injury to muscle group XI (0%), multiple scars (10%), scars, face (10%), retained shell fragment wound, lung (20%), residuals of right leg injury, common peroneal nerve (20%), residual fracture, right tibia and fibula (30%), residual, shell fragment wound, long thoracic nerve (30%), ankylosis, right ankle (30%), ankylosis, right knee (50%); and, a TDIU had been granted, effective December 11, 1969, and he was in receipt of Special Monthly Compensation (SMC) per 38 C.F.R. § 3.350 due to loss of use of one foot.

In March 1995, the Veteran initially sought VA mental health treatment.  He reported that he since he stopped drinking he was feeling more upset.  On mental status examination, he was cooperative, alert, and oriented.  He had an exceptionally hard time answering questions without drifting into extraneous detail.  He described himself as being compulsive about certain things such as sorting money.  He did not note intrusive thoughts about his combat experience or nightmares but noted that he was having some of these problems after he was wounded.  He now clearly feels more distressed than when he was drinking and is often concerned about his leg and what will need to be done for it or to it.  He reported being hypervigilant having to have his back to the wall in restaurants and public places.  The examiner diagnosed probable PTSD complicated by alcohol abuse in remission.  06/03/1996 Medical Treatment Record-Government Facility at 1-2.

An October 1995 VA treatment record reflects that the Veteran complained of difficulty with irritability noting that he takes it personally when the local football team (Steelers) plays badly and he becomes very difficult to live with.  The Veteran reported finding some purpose in his life in his work three days a week as a volunteer on a Purple Heart book.  In addition, he takes some pride and satisfaction in his children and grandchildren.  There was discussion of his love of sports and his sense of integrity and his weight lifting and how he might be able to develop a focus of interest in this area that could be sustained even as he grows older and his friends die.  He was very much looking forward to the development of a new combat recovery group which he felt would be helpful for him.  Id. at 13.  

From September 1995 to March 1996, the Veteran sought VA mental health group treatment with other combat veterans.  Id. at 12-31.  

In February 1996, the Veteran underwent a VA examination.  The Veteran relayed his combat experiences in Vietnam.  The Veteran reported a history of alcohol abuse and fighting with people due to rage, but reported that he had been sober for a year due to seeking VA treatment.  He reported continued problems with irritability, bursts of anger, and his ability to react very quickly with aggression.  He reported trouble falling asleep and experiencing nightmares regarding his Vietnam experiences.  He reported being hypervigilant, he must sit in the corner where he can see everything, and has an extreme startle reaction.  He reported isolating himself from most people because he does not trust them, and due to his reputation of being aggressive.  He described his existence as hellish and depressing.  He reported being married for 26 years and having two grown children.  On mental status examination, he was alert and oriented in all three spheres, in good contact with good aspects of reality and showed no signs or symptoms of psychosis.  He was very pleasant, talkative, and goal oriented, and he was an affable man who outlined his history in detail and in a credible manner.  His mood appeared to be one of mild to moderate depression, and he seemed to be a man who tries to bear up as best he can under the circumstances but who describes himself as a rage reaction waiting to happen and he is struggling very hard to control this because he has a friend who is a veteran who went to jail for shooting someone.  His affect appeared to be well modulated, though he tends to be somewhat withdrawn and socially distant and a very private person.  His memory and intellect appeared to be intact.  Concentration did not show any signs of impairment.  Judgment and insight appeared to be quite good.  The overall clinical impression was one clearly of a very severe case of PTSD that is complicated by a history of alcohol abuse and dependence via the way of self-medication.  Fortunately, the alcohol abuse has been in remission.  The examiner diagnosed PTSD, chronic, severe; and, alcohol abuse and dependence by history, severe, currently in remission.  The examiner commented that the Veteran from a physical standpoint is permanently and totally disabled from any type of gainful employment is also socially handicapped to a severe degree in this regard.  He has a very severe form of PTSD that he has treated himself with alcohol abuse over the years which has only contributed to other problems.  He is riddled by depression and anxiety as well as the usual host of PTSD symptoms for which he struggled on his own and did not try to seek any help until a year or so ago.  Fortunately, he is involved in treatment and reports that while, on the one hand, he feels somewhat better in that he is not drinking in trying to deal with his problems and, on the other hand, talking with other veterans and being involved with the PTSD program does heighten some symptoms to some extent because it brings out memories that he had previously repressed.  The Veteran from the standpoint of the PTSD alone is being presented with severe impairments in social and occupational adaptability, not to mention the horrendous-physical deformities and disabilities he has sustained in service to his country.  02/12/1996 VA Examination.  

In the June 1996 rating decision, the RO granted service connection for PTSD, assigning a 10 percent rating, effective April 13, 1995.  The RO stated that VA treatment records showed that the Veteran had been receiving treatment for PTSD and alcohol abuse problems.  The RO cited to the VA examination noting that the Veteran was alert and oriented in all three spheres and in good contact with the routine aspects of reality.  He showed no signs or symptoms of psychosis.  The Veteran described symptoms consistent with PTSD including nightmares, hypervigilance, and extreme startle response.  It was noted that he reportedly has a reputation for being quick tempered and aggressive.  His affect appeared to be reasonably well modulated, though the Veteran was described as somewhat withdrawn and socially distant.  Judgment and insight seemed to be quite good.  It was noted that his alcohol abuse has currently been in remission for about one year and he takes medication including Clonazepam and Metoprolol.  

The RO noted that the evaluation of PTSD must be based on how the disability affects social and industrial impairment.  The RO stated that industrial impairment is difficult to access in this case since the Veteran has been rated as unemployable due to his combat wounds since discharge from service.  The Veteran has been described as somewhat withdrawn, however, his marriage of 26 years is intact and he has two grown children.  The RO noted that an evaluation of 10 percent is assigned if there is evidence of emotional tension or anxiety productive of mild social and industrial impairment.  A higher evaluation of 30 percent is not warranted unless there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people; the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.

The Board notes that in December 2015, VA treatment records dated from March 1995 to June 1997 were associated with the virtual folder.  The June 18, 1996 RO explicitly noted review and consideration of VA treatment records dated from March 9, 1995 to May 15, 1996.  The Board acknowledges that, when evaluating the Veteran's PTSD, the June 18, 1996 RO was in constructive possession of all VA treatment records dated through June 18, 1996, per Bell v. Derwinski, 2 Vet. App. 611 (1992).  On June 3, 1996, the Veteran underwent a memory assessment prior to participation in a memory skills improvement group.  He reported difficulties with attention and memory.  He reported that several times per day he goes upstairs and then cannot remember what he went there for.  He also forgets to take his glasses with him.  He reported depression, anxiety, anger control problems, irritability and chronic pain.  With regard to behavioral observations, his speech was relevant and coherent.  He reported that his mood was good.  His affect was appropriate.  He denied suicidal thoughts or history of suicide attempts.  He stated that he has thoughts about cutting off other people's ears but has no intention of harming others now.  He denied hallucinations.  He admitted to suspiciousness when drinking.  No frank delusions were elicited.  On testing, he was noted to have moderate to severe depression.  He demonstrated difficulties with concentration which was mild in severity.  His memory was within normal limits.  12/17/2015 Medical Treatment Record-Government Facility at 12-13.

The Veteran alleges that the June 1996 RO failed to correctly apply 38 C.F.R. §§ 4.2, 4.130, 4.132, Diagnostic Code 9411 (1996).  He asserts that a higher rating should have been assigned based on characterization of the Veteran's PTSD as severe and due to the fact that he was unemployed.  

The findings of the VA examiner and the VA treatment records were considered by the June 1996 RO in awarding a 10 percent rating.  The RO noted that the 
10 percent rating criteria contemplated emotional tension or anxiety productive of mild social and industrial impairment, and that definite impairment in the ability to establish or maintain effective and wholesome relationships with people was not shown as he had been married for many years and had two children.  Moreover, the VA treatment records reflected that he took pride and satisfaction with his children and grandchildren.  Also, he was able to participate in a support group with other combat veterans and was also volunteering three days per week on a Purple Heart book.  Thus, despite his problems with irritability, anger, nightmares, hypervigilance and his report of being withdrawn and socially distant, definite impairment in the ability to establish or maintain effective and wholesome relationships with people was not shown.  The RO also found that it was not shown that he suffered from psychoneurotic symptoms which resulted in a reduction of initiative, flexibility, efficiency and reliability levels.  To warrant a 70 percent rating, the objective and subjective evidence would have had to have shown severe impairment in his ability to establish and maintain effective or favorable relationships, which was clearly not shown based on the above discussion of relevant competent evidence; or psychoneurotic symptoms of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  To warrant a 100 percent rating, the objective and subjective evidence would have had to have shown virtual isolation and totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality and disturbed thought or behavioral process.  The examinations showed that the Veteran was fully oriented in reality and did not show any thought disturbances or delusions.  While the Veteran was not gainfully employed at the time service connection was established for PTSD, the RO did not find that the Veteran suffered from psychoneurotic symptoms of such severity and persistence to result in severe impairment in his ability to obtain employment, or that his symptoms resulted in him demonstrably unable to obtain or retain employment due to his PTSD.  He had previously been awarded a TDIU based on physical injuries, and the RO was not considering the TDIU provisions at the time PTSD was awarded; rather, the Board finds that the RO was evaluating his PTSD under the applicable provisions per § 4.132 (the law in effect at the time of this rating decision).  Moreover, while the VA examiner had characterized his PTSD as "severe" the applicable provisions specifically stated that such descriptive term was not determinative of the degree of disability and the rating agency was to give full consideration of the whole history, per § 4.130.  

The Veteran's current assertions in support of his CUE claim essentially amounts to a disagreement with the manner in which the June 1996 RO weighed and evaluated the evidence.  The current CUE claim would have this Board reweigh that evidence and arrive at a different conclusion, but a claim of CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence never rises to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  The Veteran essentially disagrees with the objective findings of the 1996 RO, but there is no indication that the 1996 RO overlooked the evidence then of record.  A CUE claim cannot succeed unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Board finds that the present case, to include due consideration of the argument presented, does not compel that conclusion.  The Board finds that a "reasonable mind" could find that the June 1996 RO decision was factually supportable by the totality of the relevant evidence of record and proper application of applicable regulations.  

The Board stresses that the Veteran's contentions essentially amount to an argument on how the June 1996 RO weighed the evidence, rather than clear evidence that the RO did not have the correct facts before it or properly consider the applicable regulations in adjudicating the claim.  The Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 
6 Vet. App. at 44; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

With regard to whether the June 1996 RO failed to apply the proper statutory law or regulation, or applied it incorrectly, such is not shown in this case.  The June 1996 RO specifically cited to the rating criteria, noting that a 30 percent rating contemplated definite impairment of social and industrial adaptability.  The June 1996 RO concluded, however, that the Veteran's disability was not productive of more than mild social and industrial impairment.  

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before the RO at the time of the June 1996 decision and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  

Thus, based on the following, the evidence does not support a finding that the June 18, 1996 RO determination was clearly and unmistakably erroneous in assigning a 10 percent disability rating to PTSD.  


ORDER

The VA rating decision dated on June 18, 1996 that assigned a 10 percent initial rating for PTSD did not contain CUE; the appeal is denied.



REMAND

Lumbar spine disability

The Veteran underwent a VA examination of the lumbar spine in November 2011.  VA treatment records reflect that he has continued to seek treatment for his lumbar spine.  07/07/2016 Virtual VA, CAPRI, at 76 (of 121).

Moreover, on examination in November 2011 flexion was to 40 degrees, with notation that there was objective evidence of painful motion at 40 degrees.  The United States Court of Appeals for Veterans Claims (Court) has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. app. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

In this case, the November 2011 examination report reflects complaints of daily flare-ups.  The examiner did not comment on the effect of flare-ups on the Veteran's lumbar spine disability, and also did not comment on whether pain could significantly limit functional ability during flare-ups when the joint is used repeatedly over a period of time.  It was only noted that there was no functional loss.

Additionally, the United States Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  It is assumed that such range of motion findings are only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

The Veteran should be afforded another VA examination to assess the severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Bilateral shoulder disabilities

In April 2012, the Veteran underwent a VA examination to assess the severity of his right and left shoulders.  He reported daily flare-ups of mid-clavicular shoulder pain.  The examiner did not comment on the effect of flare-ups on the Veteran's shoulder disabilities, and also did not comment on whether pain could significantly limit functional ability during flare-ups when the joint is used repeatedly over a period of time.  In this regard, the examination report notes functional loss/impairment after repetitive use, to include less movement and pain on movement.  See Mitchell, 25 Vet. App. at 44 (stating that a medical examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the arm is used repeatedly over a period of time and noting that such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups).  In light of this, the Veteran should be afforded another VA examination to assess the severity of his bilateral shoulder disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, on remand, obtain updated VA treatment records for the period from May 19, 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records for the period from May 19, 2016.

2.  After completing #1, schedule the Veteran for an orthopedic examination with an examiner with appropriate expertise to assess the severity of his lumbar spine disability.  The virtual folder should be made available to the examiner and reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

The examiner should also provide an opinion concerning how the lumbar spine disability affects his functioning and activities.  The examiner should describe the types of limitations he would experience as a result of his lumbar spine disability.  The examiner is to provide a comprehensive rationale for the opinions.  

3. After completing #1 above, schedule the Veteran for a VA orthopedic examination with a clinician with appropriate expertise in order to ascertain the severity of his left and right shoulder disabilities.  The virtual folder should be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

Range of motion testing of the shoulders should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If no flare-ups are reported the examiner must still estimate the degree of functional loss due to those reported at the prior examination.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also provide an opinion concerning how the right and left shoulder disabilities affect his functioning and activities.  The examiner should describe the types of limitations he would experience as a result of his right and left shoulder disabilities.  The examiner must provide a comprehensive rationale for the opinions.  

4.  After completion of the above, review relevant evidence of record and readjudicate the increased rating issues.  If any of any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his agent have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


